Proceeding pursuant to CPLR article 78 to review a determination of the respondent Raymond P Martinez, the Commissioner of the New York State Department of Motor Vehicles, dated October 30, 2003, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and Vehicle and Traffic Law § 401 (7) (F) (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing is limited to whether the determination is supported by substantial evidence based upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176,180 [1978]; Matter of L. Camino Trucking v Martinez, 5 AD3d 597 [2004]). Moreover, “[t]he courts may not weigh the evidence or reject the choice made by [an administrative agency] where the evidence is conflicting and room for choice exists” (Matter of Berenhaus v Ward, 70 NY2d 436, 444 [1987] [internal quotations marks omitted]; see Matter of Stork Rest, v Boland, *492282 NY 256, 267 [1940]; Matter of DeLaurie Assoc. v Martinez, 11 AD3d 535 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]; Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]).
Here, the testimony of the officer who issued the summonses regarding the condition of the roadway where the vehicle weighing scales were placed, her training, the accuracy of the scales used, and the manner in which she weighed the petitioner’s vehicle, provided substantial evidence supporting the determination of the Administrative Law Judge (see Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513 [2004]; Matter of Sprint Recycling, Inc. v Martinez, 12 AD3d 451 [2004]; Matter of Quality Concrete of NY, Inc. v Martinez, 11 AD3d 697 [2004]; Matter of Omni Waste Servs., Inc. v Martinez, 11 AD3d 696 [2004]; Matter of Louis A. Petrosino, Inc. v Martinez, 11 AD3d 468 [2004]; Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of Maspeth Operating Corp. v Martinez, 8 AD3d 670 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]). Krausman, J.P., Mastro, Rivera and Spolzino, JJ., concur.